DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 6-10, 13-17, and 20 are all the claims pending in the application. 
Claims 1, 8, and 15 are amended.
Claims 1-3, 6-10, 13-17, and 20 are pending and allowable as set forth below.

Reasons for Allowance

Claims 1-3, 6-10, 13-17, and 20 are in condition for allowance.  The following is an Examiner statement of reasons for allowance.
The amendments to claims 1, 8, and 15 have overcome the objections to the claims.  Accordingly, the objections are withdrawn.
The closest prior art are references Gronberg, Per-Olof, Fay Lundh Nilsson, and Glenn Sandström. "Desirable skills? Non-Nordic citizens applying for work permits in Sweden, 1947–1950” Labor History; 56.4 (2015): 481-498, herein referred to as “Gronberg”, Moreno-Barragan, US Pat. No. 6,574,613, herein referred to "Moreno-Barragan", further in view of Shah et al, US Pub. No. 2014/0304202, herein referred to as “Shah”.  Gronberg discloses analysis of factors that influence probabilities of work permit approvals, e.g. Abstract.  Moreno-Barragan teaches using neural networks to identify relevant parameters and relationships between the parameters, Col. 2, ll. 6-17, ll. 28-41.  Shah teaches determining probability predictions using neural networks, ¶¶[0024]-[0026].
The instant claims 1, 8, and 15 recite, in part, a combination of elements:

performing, by the processor, a sentiment analysis on publicly available information correlating to at least one aspect of the permit application to determine an impact score on the permit application, wherein the publicly available information is captured from one or more news feeds and is processed by a natural language technique to determine keywords associated with the publicly available information available on the one or more news feeds, further wherein the keywords are analyzed to determine that the publicly available information correlates to the permit application….
It is clear from the disclosures Gronberg, Moreno-Barragan, and Shah that the prior art does not consider the possibility of the combination of elements above, specifically performing natural language processing on supporting documents training data that accompanied previously submitted permit applications to output a list of keywords for each supporting document with a relevance score for each keyword, wherein the keywords are aggregated, and a sentiment analysis on publicly available information, wherein the publicly available information is captured from news feeds and is processed by a natural language technique to determine keywords associated with the publicly available information available on the one or more news feeds, wherein the keywords are analyzed to determine that the 
Upon a non-patent literature search, Examiner finds Gronberg is the closest prior art reference.  However, Gronberg does not teach using neural networks, performing natural language processing, or capturing information from news feeds as claimed.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629